OPINION OE THE CouRT BY
JuDGE ROBERTSON!
It seems to this court that the judgment of the Circuit Court is sustained by the law on preponderating facts.
Caleb Underwood’s right to the land in contest was matured into the legal title by at least twenty-five years adverse occupancy by those under whom he entered fifteen years before this suit was brought, and by himself, and by his son J ames either as his tenant -or his vendee by an oral contract never enforcible, and the rescission of which made him his father’s tenant by relation. The disavowals of title by Caleb while James was holding as his vendee *24do not affect bis title when, after the rescission and the recognition of tenancy by James, Caleb for a vanable and meritorious-consideration conveyed the land to the appellee, and consequently, whether the testimony of witnesses for verifying those-disavowals was competent or not, the rejection of it as incompetent was not prejudicial to the appellant who, having bought from James with notice of his renunciation of all claim of title- and notice also of the sale to the appellee with the concurrence of James, has no semblance of available equity against the title o£ the appellee.
Whereupon, the judgment in her favor is affirmed.